COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                          §
  Jesse Vasquez,                                      No. 08-17-00187-CR
                                          §
                      Appellant,                        Appeal from the
                                          §
  v.                                                   409th District Court
                                          §
  The State of Texas,                               of El Paso County, Texas
                                          §
                       State.                         (TC# 20130D02392)
                                          §

                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until February 13, 2018. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

          It is further ORDERED that Natalie Martinez, Court Reporter for the 409th District

Court, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before February 13, 2018.

       IT IS SO ORDERED this 18th day of January, 2018.




                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.